110 N.H. 278 (1970)
LOUIS A. BERGERON
v.
RALPH C. HUNT.
No. 6006.
Supreme Court of New Hampshire.
June 2, 1970.
Joseph T. Cristiano, for the plaintiff, filed no brief.
R. J. Shortlidge, Jr., for the defendant, filed no brief.
PER CURIAM.
This is an appeal from a decision of the Keene District Court which returned a verdict for the plaintiff for $600 in an action for a real estate commission. All exceptions taken during the trial to rulings of the court and to its denial of a motion to set aside the verdict were transferred by Davis, District Judge.
The court made findings of fact and rulings of law which appear in the reserved case, but no transcript of the evidence or any exhibits were transferred. In this situation, no question is before us as to the sufficiency of the evidence to sustain the verdict (Gobbi v. Moulton, 108 N.H. 183, 230 A.2d 747), and we are limited to the consideration of errors apparent on the face of the record. Pike v. Hartford, 100 N.H. 473, 130 A.2d 540.
The court's findings of fact sustain its conclusions that the plaintiff, acting as agent for the defendant, with an agreed percentage of the sale price as his commission, produced a customer able and willing to buy upon the defendant's terms. This entitled the plaintiff to recover. Richardson v. Sibley, 101 N.H. 377, 379, 143 A.2d 414, 416.
*279 An examination of the transferred case discloses no errors, and the order is
Judgment on the verdict.